Citation Nr: 0919024	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-24 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected generalized anxiety disorder, currently 
evaluated 70 percent disabling.

2.  Entitlement to an effective date earlier than February 
25, 2000 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, N.C., A.W. and J.H.



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  During the course of the appeal, the 
Veteran moved to California; original jurisdiction now 
resides in the Oakland, California RO.

In the April 2003 rating decision, the RO increased the 
rating for the Veteran's service-connected generalized 
anxiety disorder to 70 percent.  The Veteran expressed 
disagreement with the 70 percent disability rating in a 
statement dated February 2004.  The Veteran perfected his 
appeal by filing a timely substantive appeal [VA Form 9] in 
July 2004.

In the April 2003 rating decision, the RO also granted the 
Veteran's claim of entitlement to TDIU, establishing an 
effective date of February 25, 2000.  The Veteran disagreed 
with the assigned effective date, and he perfected his appeal 
with the timely submission of a substantive appeal in July 
2004. 

In March 2009, the Veteran presented sworn testimony during a 
personal hearing in Oakland, California which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  
The Veteran submitted additional evidence to the Board in the 
form of a lay statement from C.H.  An accompanying statement 
from the Veteran specifically waived RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran's service-connected generalized anxiety 
disorder is manifested by depression, anxiety, avoidance, 
chronic sleep impairment, inability to establish and maintain 
effective relationships, difficulty adapting to stressful 
circumstances, hypervigilance, irritability, panic attacks, 
intrusive thoughts, impaired impulse control, obsessive 
rituals, suicidal ideation, delusions, grossly inappropriate 
behavior, and persistent danger of hurting self or others. 

2.  The Veteran filed a claim of entitlement to TDIU May 9, 
2000.

3.  Prior to February 25, 2000, the Veteran's sole service-
connected disability, generalized anxiety disorder, was 
assigned 50 percent disability effective April 25, 1997.

4.  Prior to February 25, 2000, it is not factually 
ascertainable that the Veteran was unemployable because of 
his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 100 
percent for the Veteran's generalized anxiety disorder have 
been met for the period of his appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  An effective date earlier than February 25, 2000 cannot 
be established for the Veteran's TDIU.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating in excess of 70 percent for his service-connected 
generalized anxiety disorder.  He also asserts entitlement to 
an effective date prior to February 25, 2000 for TDIU.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a VCAA notice 
letter, dated January 2007, which notified him that "[i]n 
order to support your claim for an increased evaluation for 
your service connected disability, the evidence must show 
that your service connected condition has gotten worse."  A 
letter from the RO dated January 2007 informed the Veteran of 
the evidence needed to establish a claim of entitlement to 
TDIU.

The January 2007 letter VCAA letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claims.

The January 2007 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until January 
2007, years after the April 2003 RO decision that is the 
subject of this appeal.  Crucially, the Veteran's claims were 
readjudicated in the supplemental statements of the case 
(SSOCs) dated June 2007 and October 2008, after he was 
provided with the opportunity to submit additional evidence 
and argument in support of claims and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
January 2007 VCAA letter, as well as in a separate letter 
dated October 2008.  The letters detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letters also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the January 2007 and October 
2008 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims:  when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  As indicated above, there is no 
timing problem as to Dingess notice, since the Veteran's 
claims were readjudicated in SSOCs dated June 2007 and 
October 2008, following the issuance of the January 2007 
letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
recently held that a notice letter must inform a veteran:  
(1) that, to substantiate a claim, the veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran received specific notice of the Court's Vazquez-
Flores decision in a VCAA letter dated September 2008.  As to 
first prong of the holding of Vazquez-Flores, in VCAA letters 
dated January 2007, September 2008, and October 2008, the 
Veteran was informed that he may submit evidence showing that 
his service-connected disability has increased in severity.  
Specifically, in the September 2008 VCAA letter, the Veteran 
was informed that examples of evidence he should tell VA 
about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Board notes that the Veteran was informed of the schedular 
criteria which pertain to his specific service-connected 
disability in the September 2008 VCAA letter.  Additionally, 
there is no timing problem with the schedular criteria notice 
as the Veteran was afforded a subsequent adjudication 
following the issuance of the September 2008 letter.  See 
Sanders, supra.  

As to the third prong of the holding in Vazquez-Flores, the 
January 2007 and September 2008 VCAA letters informed the 
Veteran that the rating for his disability can be changed if 
there are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letters stated that 
VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The letters indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The letters stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the January 2007 and September 2008 VCAA letters 
the Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  Moreover, the Veteran 
has not alleged that he received inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims and there is no reasonable 
possibility that further assistance would aid in 
substantiating the claims.  The pertinent evidence of record 
includes the Veteran's statements, lay statements, service 
records, SSA records, as well as, VA and private treatment 
records.  Additionally, the Veteran was afforded a VA 
examination in October 2002.

The Board observes that all due process concerns have been 
satisfied.  
See  38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He has retained the services of a 
representative and, as indicated above, he testified at a 
personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.



	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased rating for service-connected 
generalized anxiety disorder, currently evaluated 70 percent 
disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized anxiety 
disorder].  Diagnostic Code 9400 is deemed by the Board to be 
the most appropriate because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (anxiety 
disorder).  In any event, with the exception of eating 
disorders, all mental disorders including generalized anxiety 
disorder are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  Moreover, the Veteran 
has not requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9400.

Specific rating criteria

As indicated above, generalized anxiety disorder is to be 
rated under the general rating formula for mental disorders 
under 38 C.F.R. § 4.130.  The provisions of 38 C.F.R. § 4.130 
concerning the rating of psychiatric disabilities read in 
pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2008).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  

See 38 C.F.R. § 4.130 (2008) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].



Analysis

The Veteran seeks a disability rating in excess of 70 percent 
for his service-connected generalized anxiety disorder.

Mittleider concerns

The Veteran's treatment history indicates that he suffers 
from cocaine and heroin dependence, posttraumatic stress 
disorder (PTSD), bipolar disorder, mood disorder, personality 
disorder, and obsessive compulsive disorder, in addition to 
his service-connected generalized anxiety disorder.  See, 
e.g., VA treatment records dated May 2002, August 2002, and 
August 2004.

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board recognizes that the October 2002 VA examiner 
attempted to differentiate between the symptomatology 
associated with the Veteran's service-connected generalized 
anxiety disorder and his nonservice-connected PTSD.  However, 
given the complexity of the Veteran's mental health diagnoses 
and their interrelated symptomatology, the Board will, for 
the purposes of this decision, attribute all of the Veteran's 
psychiatric symptoms to his service-connected generalized 
anxiety disorder.

Discussion

After having carefully reviewed the record, and for reasons 
explained in greater detail below, the Board concludes that a 
100 percent disability rating is warranted under the 
schedular criteria.  

As was described above, under 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2008), in order to warrant a 100 percent 
disability rating, the evidence must show total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place; memory loss for names of close relatives, own 
occupation or name.  

A review of the evidence leaves a clear impression that the 
Veteran currently has total occupational impairment.  The 
record shows that the Veteran resigned from his full-time job 
in February 2000, due to on-going conflicts with his 
supervisor.  See VA treatment record dated May 2000.  The 
October 2002 VA examiner indicated that the Veteran is 
"pretty close to being permanently totally disabled because 
of his psychiatric problems."  The examiner further stated 
that "[h]e is clearly not able to work."  The October 2002 
examiner assigned a GAF of 46, which as discussed above is 
indicative of serious impairment in several areas, such as 
work and family relations.  

Turning to social impairment, the evidence of record shows 
that the Veteran has been married twice and has eight living 
children.  See VA examination report dated October 2002.  
Treatment records demonstrate that the Veteran has tumultuous 
and antagonistic relationships with his ex-wives and 
struggles to maintain his relationship with his children.  
See, e.g., VA treatment records dated April 2002.  The report 
of the October 2002 VA examination shows that the Veteran 
does not have any friends and tends to be socially isolated.  
The VA examiner stated that the effect of the Veteran's 
psychiatric problems, including anxiety and depression, on 
his functioning is severe, and that his functioning in all 
interpersonal areas is impaired.  

Moreover, the Veteran's claims file is replete with notations 
concerning his anger management and irritability problems.  
Specifically, an April 2002 treatment note stated that the 
Veteran "has a significant history of violence towards 
others, including family members.  He appears to be engaging 
and personable...but has difficulty mostly in controlling his 
anger when triggered."  Additionally, the Board recognizes 
that at the March 2009 Board hearing, A.W. and J.H. testified 
as to the Veteran's anger and impulse control symptomatology.  
See, generally, the March 2009 Board hearing transcript.

As for specific criteria found in 38 C.F.R. § 4.130, the 
medical evidence of record demonstrates that the Veteran does 
not experience gross impairment in thought processes and 
communication.  Specifically, the October 2002 VA examiner 
indicated that the Veteran exhibits appropriate thought 
processes and unimpaired communication.  VA evaluation and 
treatment records are generally consistent with the findings 
of the October 2002 VA examiner and do not indicate that the 
Veteran experiences gross impairment of thought processes or 
communication.  Similarly, there is no evidence that the 
Veteran suffers from disorientation to time or place or 
memory loss for names of close relatives or own name.  
Additionally, there is little evidence to demonstrate that 
the Veteran suffers from an inability to perform activities 
of daily living including maintenance of minimal personal 
hygiene.  

As to persistent delusions or hallucinations, the medical 
evidence of record does demonstrate that the Veteran has 
exhibited delusional and compulsive behaviors related to 
cleanliness of his home and person.  Specifically, a VA 
treatment record indicated that the Veteran suffers from an 
"almost delusional belief that he will be contaminated if 
not clean."  See VA treatment record dated August 2004.  VA 
treatment records describe excessive personal hygiene, 
including certain rituals that lead to physical problems such 
as sores which have developed from vigorous and repeated 
rubbing of hands and other body parts.  See Id.  

Moreover, there is substantial evidence that the Veteran 
exhibits grossly inappropriate behavior related to his 
deteriorating ability to interact with others.  
As indicated above, evaluation and treatment records 
repeatedly document the Veteran's explosive behaviors.  A 
treatment record dated April 2007 noted that the Veteran had 
gotten into a disagreement with a stranger on the street and 
punched him in the face.  Further, evaluation and treatment 
records clearly show that the Veteran experiences frequently 
suicidal ideation, although he has only attempted suicide 
once.  See VA treatment record dated May 2006.

Additionally, VA treatment records demonstrate that the 
Veteran has participated in in-patient psychiatric treatment 
programs at least three times during the appeal period; 
specifically from April 24, 2002 to August 31, 2002; from May 
5, 2003 to May 29, 2003; and from June 9, 2004 to August 10, 
2004.  See, e.g., VA treatment record dated December 2004.

In this case, even though all of the criteria for a 100 
percent disability rating have not been met, the Board finds 
that the overall level of the Veteran's psychiatric 
symptomatology, being reflective of his major impairment in 
occupational and social functioning, approaches that which 
warrants the assignment of a 100 percent rating under 
Diagnostic Code 9400.  See 38 C.F.R. § 4.7.  Accordingly, a 
100 percent rating is assigned.

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

An April 11, 2003 rating decision granted the Veteran a 70 
percent disability rating for generalized anxiety disorder, 
effective February 25, 2000.  A review of the record 
demonstrates that the April 2003 rating decision followed an 
April 1998 Board remand; it was not triggered by any 
increased rating claim filed on or behalf of the Veteran.  
The Veteran subsequently expressed his assent to the April 
2003 rating decision.  See the Veteran's statement dated 
April 2003.  In February 2004, the Veteran filed an increased 
rating claim.  Instead of issuing a subsequent rating 
decision, the RO issued the June 2004 statement of the case.  
Due to this procedural irregularity and to prevent any 
prejudice to the Veteran, the Board will treat the April 11, 
2003 rating decision as the date of claim.  Therefore, 
pursuant to Hart the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration [April 11, 2002 to 
the present].

The medical evidence of record, including evaluation and 
treatment records, documents the Veteran's increasingly 
severe psychiatric symptomatology.  
A March 2002 treatment record showed the Veteran's continuing 
complaints of increased anger, anxiety, agitation, and 
depression, which corresponded with increased suicidal 
thinking.  As indicated above, the Veteran received in-
patient psychiatric treatment from April 24, 2002 to August 
31, 2002.  Notably, the August 2002 discharge evaluation 
documented the Veteran's unemployment, parenting problems, 
history of severe social isolation, and limited social 
support.  Notably, a September 2002 VA treatment record 
indicated that the Veteran remained unemployable due to his 
psychiatric symptomatology and "hate[s] to be around 
people."

Accordingly, the medical evidence shows that the Veteran's 
psychiatric symptomatology has not changed appreciably during 
the appeal period.  The voluminous VA treatment records 
indicate that the Veteran's psychiatric problems have 
remained relatively stable.  The Board therefore finds that 
the 100 percent disability ratings may be assigned for the 
service-connected generalized anxiety disorder from April 11, 
2002 to the present.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 100 percent disability rating is 
assigned for the Veteran's service-connected generalized 
anxiety disorder.  The appeal is allowed.





2.  Entitlement to an effective date prior to February 25, 
2000 for TDIU.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Effective dates - increased ratings

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2008).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2008).

Analysis 

The Veteran contends that he is entitled to an effective date 
prior to February 25, 2000 for the grant of TDIU.  
Essentially, he asserts that he has been entitled to TDIU 
since his separation from service in June 1974.  He further 
argues that due to the severity of his psychiatric 
disabilities, he was unable to effectively pursue a TDIU 
claim since the time of his separation from service.

For the reasons set forth below, the Board finds that an 
effective date earlier than the currently February 25, 2000 
is not warranted for TDIU.

(i).  Date of claim

In analyzing this issue, the Board must initially establish 
the date of the claim.  
The RO determined that the date of the Veteran's TDIU claim 
was May 9, 2000, the date that his formal TDIU claim was 
received.  

The Board is obligated to review the record and make its own 
determination as to whether there is any evidence of record 
that can be construed as receipt of an earlier TDIU claim.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
The Board has identified none, and neither have the Veteran 
and his representative.  

The Board has considered the contention of the Veteran and 
his representative that the Veteran was incapable of 
effectively pursuing a claim of entitlement to TDIU due to 
the severity of his psychiatric disabilities.  See the March 
2009 Board hearing transcript, pgs. 32-33.  However, this 
assertion fails because there is absolutely no indication in 
the evidence of record that the Veteran was psychiatrically 
unable to pursue a TDIU claim at any time. 

In essence, the Veteran has contended that all VA filing 
dates should be tolled because of his mental state.  See 
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) [holding 
that equitable tolling should be applied if a claimant's 
mental incompetence "rendered him incapable of 'rational 
thought or deliberate decision making,' or 'incapable of 
handling his own affairs or unable to function in society"].  
The question thus becomes one of the Veteran's mental 
competence.  

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  

There is simply no evidence of record that the Veteran was 
deemed to be mentally incompetent and thereby unable to 
pursue a claim for TDIU.  The medical evidence of record 
contains no indication that the Veteran was so incapacitated 
by mental illness that he could not manage his affairs, to 
include being able to file for and pursue a claim of 
entitlement to TDIU.  Crucially, there are multiple 
evaluation and treatment records contained in the claims file 
which indicate that despite his psychiatric diagnoses, the 
Veteran was competent.  See, e.g., VA examination reports 
dated January 1975, October 1978, and October 1990.  
  
The Board additionally notes that the Veteran actively 
pursued various claims for VA benefits over a period of many 
years.  Additionally, the record demonstrates that the 
Veteran was in regular contact with the RO concerning the 
state of his benefits and his claims.  Nothing in the 
Veteran's communications is indicative of any inability to 
pursue claims for benefits; indeed, the opposite is true.  

The Board is of course aware of hearing testimony suggesting 
that the Veteran was profoundly mentally ill during the 
period under consideration.  However, the contemporaneous 
evidence indicates that such representations are inaccurate.  
The Board places far greater weight on the probative value on 
the contemporaneous records, to include not only substantial 
medical evidence, but the Veteran's own communications to VA.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In view of the foregoing, the Board rejects the Veteran's 
recent contention that his mental problems dating from his 
release from military service form a basis for equitable 
tolling of the requirements for pursuing VA claims.  See 
Barrett, 363 F.3d at 1321 [a medical diagnosis alone or vague 
assertions of mental problems will not suffice].

Accordingly, as indicated above, the appropriate date of 
claim is May 9, 2000, the date of the submission of the 
Veteran's claim of entitlement to TDIU.

(ii).  Factually ascertainable

Having established that the date of the Veteran's claim of 
entitlement to TDIU was May 9, 2000, the Board's inquiry 
moves to the matter of when it was factually ascertainable 
that the Veteran was unemployable due to his service-
connected disability.  The range of possible dates starts one 
year before the date the claim was filed, May 9, 1999, and 
ends on the date as of which TDIU has been established by the 
RO, February 25, 2000.  See 38 C.F.R. § 3.400(o) (2008); see 
also Hurd, supra [a claim for TDIU is a claim for an 
increased rating].
 
As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular or 
extraschedular basis.  

The Veteran is currently service-connected for only one 
disability, generalized anxiety disorder, which has herein 
been increased by the Board to 100 percent disabling 
effective February 25, 2000.  Prior to February 25, 2000, his 
service-connected disability was evaluated as 50 percent, 
effective April 28, 1997.  
Accordingly, the Veteran's service-connected disability did 
not meet the schedular criteria for consideration of TDIU 
under 38 C.F.R. § 4.16(a) until February 25, 2000.  

For a Veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside of the norm.  The sole fact that 
the Veteran was unemployed or had difficulty obtaining 
employment is not enough.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In this case, the evidence of record does not show that the 
Veteran's service-connected disability was so exceptional or 
unusual that it alone was sufficient to cause the Veteran to 
be unemployable prior to February 25, 2000.  

A review of the claims file demonstrates that the Veteran 
earned his G.E.D. while in the military service, but 
struggled with substance abuse addiction following his 
release from service.  He was incarcerated from 1977 to 1978 
and from 1980 to 1987.  Following his release from prison in 
October 1987, the Veteran was incarcerated in the county jail 
several times for probation violation and drug charges.  To 
the Board's knowledge, he was last incarcerated from August 
1992 to November 1992.  The Veteran was granted Supplemental 
Security Income (SSI) as of October 22, 1993.  

The Board recognizes that the claims file contains several 
notations regarding the Veteran's inability to work due to 
his psychiatric problems prior to February 2000.  Most 
notably, a VA discharge summary dated June 1996 indicated 
that the Veteran was "employable only in a shelter situation 
due to his on-going potential for anxiety and mood 
instability."  Additionally, in a May 1999 VA treatment 
record, the Veteran's therapist indicated that the Veteran 
was not "ready for paid work and the responsibility of it."  

However, the evidence, including the Veteran's own 
statements, demonstrates that the Veteran sought and 
maintained regular employment prior to February 25, 2000.  
Specifically, the Veteran participated in the VA Vocational 
Rehabilitation Program from 1993 to 1998.  During that time, 
he completed four years of college.  Seethe report of a VA 
examination dated in October 2002.  He maintained full-time 
employment as a homeless shelter supervisor and children's 
program counselor from July 1998 to April 1999.  See the 
Veteran's formal TDIU claim dated May 2000; see also VA 
treatment record dated March 1999.  The Veteran continued 
working full-time as a counselor to teenagers from December 
1999 until February 2000, when he resigned due to on-going 
conflict with his supervisor.  See VA treatment record dated 
May 2000.  It appears that he last worked full time in 
February 2000. [The Board notes that the Veteran continued to 
work for Starbucks on a part-time basis (up to 37 hours a 
week) during the pendency of his claim.  See, e.g., a VA 
treatment record dated June 2001.]

After his resignation from full time employment, the Veteran 
submitted his formal TDIU claim in May 2000.  In pursuit of 
his TDIU claim, the Veteran submitted a letter from Dr. I.T., 
who stated that the Veteran was "currently unemployable 
because of [his] psychiatric disability."  See letter from 
Dr. I.T. dated August 2000.  The Veteran was subsequently 
afforded a VA examination in October 2002, at which time the 
examiner determined that he was unemployable.  Based upon the 
evaluation and treatment evidence, the Veteran was granted 
TDIU effective February 25, 2000, the day after his 
resignation from full-time employment.  See the April 2003 
rating decision.  

As discussed above, the question before the Board is whether 
it was factually ascertainable that the service-connected 
generalized anxiety disorder made it impossible for the 
Veteran to follow a substantially gainful occupation prior to 
February 25, 2000.  The evidence of record demonstrates that 
despite his sporadic work history, which was due in large 
measure to substance abuse and incarceration, the Veteran was 
able to follow a substantially gainful occupation until at 
least February 25, 2000.  Crucially, the Veteran's continued 
full time employment until February 2000 tends strongly to 
prove that the service-connected disability did not create 
marked interference with employment such as to warrant an 
extraschedular rating.  See 38 C.F.R. § 3.321 (b)(1), 4.16(b) 
(2008).  

Therefore, after a thorough review of record, the Board finds 
that the totality of the evidence demonstrates that the 
Veteran was not precluded from working due to his service-
connected generalized anxiety disorder prior to February 25, 
2000.  

With regard to frequent hospitalizations, during the period 
from May 9, 1999 to February 25, 2000, the Veteran 
participated in a Partial Hospitalization Program from April 
26, 1999 to May 26, 1999.  See VA discharge summary dated May 
1999.  There is no other medical evidence to suggest his TDIU 
claim should be considered on an extraschedular basis.

In sum, the Board finds that based on the evidence of record, 
entitlement to TDIU was not warranted on an extraschedular 
basis prior to February 25, 2000.  

The Board wishes to make it clear that the Veteran's service-
connected disability undoubtedly interfered with his 
industrial capacity prior to February 25, 2000.  However, any 
such interference is reflected in the assigned disability 
ratings.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 specifically 
states, "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose, supra.

Accordingly, for the reasons and bases expressed above, the 
Board finds that an effective date for TDIU earlier than the 
currently assigned February 25, 2000 is not warranted.  The 
benefit sought on appeal is therefore denied.


ORDER

An increased disability evaluation of 100 percent for 
generalized anxiety disorder is granted, subject to governing 
regulations concerning the payment of monetary benefits.

Entitlement to an effective date prior to February 25, 2000 
for the grant of TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


